Citation Nr: 9918147	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  94-40 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased initial rating for bilateral 
hearing loss, currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1979 to 
September 1991.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a February 1993 
rating decision of a Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted the veteran service 
connection for bilateral hearing loss, and assigned a 
noncompensable initial rating.  The veteran filed a notice of 
disagreement regarding this noncompensable initial disability 
rating, and this appeal was initiated.  This claim was 
originally presented to the Board in November 1997, at which 
time it was remanded for additional development.  It has now 
been returned to the Board.  

In the course of the veteran's appeal, he was granted a 
compensable rating of 20 percent for his service connected 
disability.  However, since there has been no clearly 
expressed intent on the part of the veteran to limit his 
appeal to entitlement to a specified disability rating, the 
VA is required to consider entitlement to all available 
ratings for that disability.  AB v. Brown, 6 Vet. App. 35, 39 
(1993).  Accordingly, this issue remains in appellate status.

REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

The veteran seeks an increased initial rating for his service 
connected bilateral hearing loss.  The rating criteria for 
hearing loss were changed effective June 10, 1999.  64 Fed. 
Reg. 25202 (1999).  Where a law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial process has been concluded, the 
version most favorable to the claimant will apply.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  Therefore 
the RO should obtain medical findings stated in terms 
consistent with both the old and the new rating criteria, and 
consider both sets of criteria in rating the disability.  In 
so doing, the RO may not apply the new rating criteria to any 
time period prior to the effective date of the regulatory 
change.  38 U.S.C.A. § 5110(g) (West 1991 & Supp. 1998); 
Rhodan v. West, 12 Vet. App. 55, 57 (1998).

As is noted in the introduction of this remand, this appeal 
arises from an initial rating of a service connected 
disability.  In such cases, the U. S. Court of Appeals for 
Veterans Claims (Court) has stated that "'separate ratings 
can be assigned separate periods of time based on facts 
found', a practice known as 'staged' ratings." Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  In reconsidering the 
veteran's claim, the RO must determine whether a staged 
rating is indicated by the evidence for any period of the 
veteran's pending claim.  38 U.S.C.A. §§ 3.400, 3.500, 4.29, 
4.30 (1998).  

In light of the above, this claim is remanded for the 
following additional development:  

1.  The RO should ensure that all 
pertinent records of treatment are 
associated with the claims folder.  

2.  The veteran should be afforded a VA 
audiological examination to determine the 
current disability associated with his 
service connected bilateral hearing loss.  
A notification of examination letter, a 
copy of which must be associated with the 
claims folder, should be sent to the 
veteran advising him of the consequences 
of a failure to appear for examination.  
The claims folder and the new and old 
rating criteria should be made available 
to the examiner for review in conjunction 
with the examination.  All necessary 
audiological tests should be performed.  
The factual basis for all medical 
opinions expressed should be indicated 
for the record.  

3.  After completion of all requested 
development, the RO should review the 
veteran's claim in light of both the old 
and new rating criteria, as is required 
by the Court in Karnas.  The RO must also 
consider if a staged rating is warranted, 
based on the evidence of record, in 
compliance with the Court's 
pronouncements in Fenderson.  If the 
actions taken remain adverse to the 
veteran, he and his representative should 
be furnished with a supplemental 
statement of the case.  They should then 
be afforded a reasonable opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


